CONTINUATION SHEET
In view of the arguments filed November 17, 2021, the rejection based on the JP 2009-057246 (JP’246) alone is hereby withdrawn.  However, the rejection based on the combination of the Tsang reference and the JP’246 stands.
Tsang teaches thinning carbon nanotubes by a ‘mild’ oxidant gas which is carbon dioxide and an entire layer of the carbon nanotube can be stripped off resulting in reduction of diameter of the carbon nanotubes or outer layers of the tubes can be stripped off to a single layer (Tsang, abstract).  Therefore, Tsang teaches the concept of the invention.  The only difference is the equipment used.  Tsang uses a silica tube for heating instead of a furnace.  JP’246 suggests the use of a furnace.  
Applicant does not provide any argument to the teaching of Tsang but alleges that the reference is incomplete.  A complete copy of the Tsang reference was furnished with the office action mailed on May 27, 2021.  Therefore, absence of an effective argument against the reference is deemed an agreement to the Examiner’s position regarding the reference.  For Applicant’s convenience, an additional copy of the Tsang reference is attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 30, 2021